Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to amendment filed 11/13/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
These claims were depending on a canceled claim so examiner placed them to the non-cancelled claim she believed was correct.  If these are incorrect please contact examiner listed below. 	
     Please amend claims below as follows:
68. (New) The ECP system of claim 15 
71. (New) The ECP system of claim 15 
72. (New) The ECP system of claim 15 
75. (New) The ECP system of claim 15 
76. (New) The ECP system of claim 15 
77. (New) The ECP system of claim 48 
80. (New) The ECP system of claim 48 
81. (New) The ECP system of claim 48 
84. (New) The ECP system of claim 48 
85. (New) The ECP system of claim 48 

Reasons for Allowance
	               This case is the child of parent case.   The applicant has filed a terminal disclaimer and the claim 1 of each case are almost identical.   The rational for 103 are similar in nature and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-5159.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698